CONCURRING AND DISSENTING OPINION BY
BOWES, J.:
I join the portions of the majority’s decision that find Appellant’s issues are not waived and that affirm the conclusion that the will in question was procured by undue influence. However, I respectfully dissent to the extent that the majority reverses the determination of the orphans’ court that the testator lacked testamentary capacity on October 29, 2008.
William O. Smaling died on December 31, 2009, and, on January 22, 2010, the Register of Wills of Monroe County (the “Register”) admitted to probate a will dated April 11, 2005, and the Register granted letters testamentary to decedent’s son, William C. Smaling (“William”). Under the 2005 will, Appellant, who is the decedent’s wife, Norine C. Smaling, was bequeathed $35,000 and the residue of the estate was divided equally between decedent’s two sons, William and his brother Wayne Smaling.
On March 3, 2010, Appellant filed a petition to probate a will dated October 29, 2008. In that document, Appellant received the entire estate. On April 9, 2010, the Register certified the record to the orphans’ court division, and the orphans’ court issued a rule to show cause why the 2008 will should not be admitted to probate. The decedent’s two sons averred that the October 29, 2008 will was invalid as it was signed when their father lacked *503testamentary capacity and it was obtained by undue influence exercised by Appellant.
On October 27, 2011, the orphans’ court held a hearing and entertained evidence regarding the matter. Mr. Smaling was married to William and Wayne’s mother for thirty years. Prior to their marriage, Mr. Smaling and Appellant executed a prenuptial agreement wherein they waived their rights in each other’s pre-marital property. In 1999, Appellant and Mr. Smaling moved to the Netherlands. Thereafter, they visited the United States twice a year, and Mr. Smaling saw his family often from 1999 to 2009. Additionally, after his father began to live in the Netherlands, William regularly contacted him by telephone, e-mail, and Skype. In 2009, Mr. Smaling separated from Appellant. He returned to the United States and began to reside with William while Appellant continued to live in the Netherlands.
At the hearing before the orphans’ court, both William and Frank Papson, Mr. Smaling’s brother-in-law, testified that by 2006, Mr. Smaling began to suffer from memory lapses. In 2008, Mr. Smaling repeatedly failed to recognize that William was his son and had to be reminded of that fact. Mr. Papson testified that in 2007, Mr. Smaling was unable to converse coherently and that in 2008, Mr. Smaling did not recognize people whom he had known for many years. Wayne reported that his father did not know who Wayne was when they encountered each other at an April 2008 funeral.
Admitted into evidence was the deposition of Dr. Kanagarayer R. Wignarajan. Dr. Wignarajan was the internist who treated decedent for many years and saw him just days before he signed the October 29, 2008 will. Dr. Wignarajan stated that Mr. Smaling began to suffer memory loss in 2005 and by October 2008, he had late-stage dementia. Dr. Wignarajan opined that by October 29, 2008, decedent “could not have known the value of anything he had,” and that he was not capable of even writing a check. Deposition of Kanagarayer R. Wignarajan, 10/19/11, at 26. Additionally, at that time, Mr. Smaling was “not oriented in place and time.” Id. at 86.
Appellant presented the testimony of the scrivener of the will, attorney Maggi S. Khalil, by deposition. Ms. Khalil admitted that, when she met with Mr. Smaling to prepare his will, she had no experience in probate and estate matters. Deposition of Maggi S. Khalil, 3/23/11, at 13. She reported that Appellant called her on October 29, 2008, and demanded that Mr. Smaling’s will be prepared and executed that same day. When Appellant and Mr. Smaling arrived at Ms. Khalil’s office, Ms. Khalil left Appellant and Mr. Smaling alone in a conference room, where Appellant completed a brief questionnaire that reported information about where she and Mr. Smaling were born and resided.
After the questionnaire was prepared, Ms. Khalil met with Appellant and Mr. Smaling together. Mr. Smaling was tired when they were discussing the contents of his proposed will, and he fell asleep at various points during their meeting. Id. at 40. Appellant dominated the conversation, informed Ms. Khalil that the decedent was estranged from his sons and never had any contact with them, and said that the will was to leave everything to her and, in the event of her death, to her son.
Thereafter, Ms. Khalil had a “very short meeting” alone with the decedent. Id. at 34. During that time, she confirmed that he wanted to leave everything to Appellant. Id. Ms. Khalil did ascertain that the decedent was aware that he had two sons, but she admittedly failed to confirm with Mr. Smaling himself that he was completely estranged from them. Id. at 36. Ms. *504Khalil merely concluded that Appellant was correctly reporting that Mr. Smaling had “no contact” with William and Wayne based upon Mr. Smaling’s body language when Appellant was reporting that information to Ms. Khalil. Id.
Ms. Khalil repeatedly stated during her deposition that she did not remember if she had a conversation with Mr. Smaling about what he owned. Specifically, Ms. Khalil was asked, “Did you speak to [Mr. Smaling] about what he owned and what he was going to be disposing of through this will?” Id. at 38. She responded, “Details of that conversation, I don’t recall.” Id. This subject was re-visited later in the deposition when Ms. Khalil was asked, “Did you get a sense of whether [Mr. Smaling] was aware of what his estate was comprised of while you were alone without [Appellant] being in the room?” Id. at 65-66. She answered, “Unfortunately, I don’t recall.” Id. at 66. The inquiry was repeated, “So you didn’t go over real estate or bank statements, or nothing like that was discussed without Mrs. Smaling in the room?” Id. Ms. Khal-il confirmed, “I don’t recall.” Ms. Khalil was unable to confirm that she knew the composition of the estate or how she was told about it. Id. at 41 (“Because it was my understanding it was a somewhat large estate, but I didn’t — either I don’t remember the details of that large estate, or we didn’t delve into it.”).
Based upon all this proof, the orphans’ court concluded that William, Wayne and Mr. Papson were credible, and that their testimony established that, by 2008, Mr. Smaling was incapable of recognizing his sons and other family and friends. Based on these credibility determinations, it accepted Dr. Wignarajan’s assessment. Trial Court Opinion, 11/18/11, at 10. As noted, Dr. Wignarajan’s deposition detailed that Mr. Smaling’s mental state prevented him from being aware of what he owned. The orphan’s court concluded that Mr. Smaling lacked testamentary capacity on October 29, 2008.
The majority reverses that determination and concludes that the only probative evidence on this issue was the testimony of the scrivener of the will. Majority Opinion, at 494. It focuses upon the answer to a leading question that Ms. Khalil answered at page forty-five of her deposition. At that time, Ms. Khalil was asked by Appellant’s counsel, “In your professional opinion did you have any doubts in your mind that Mr. Smaling knew what he owned and what he was doing in making a will?” Deposition Maggi S. Khalil, 3/23/11, at 45. Ms. Khalil answered that she did not doubt that Mr. Smaling possessed testamentary capacity on October 29, 2008.
First, I believe that the majority’s decision contravenes the standard of review applicable to orphans’ court matters. Moreover, the majority has viewed page forty-five of the deposition out of context. When read as a whole, the deposition failed to establish that Mr. Smaling had testamentary capacity when he executed the October 29, 2008 will.
I repeat the well-established standard of review that we employ in the present context:
“Our standard of review of an orphans’ court’s decision is deferential.” In re Estate of Strahsmeier, 54 A.3d 359, 362 (Pa.Super.2012). When reviewing an orphans’ court decree, this Court must determine whether the record is free from legal error and whether the orphans’ court’s findings are supported by the record. Id. at 362-363. Because the orphans’ court sits as the finder of fact, it determines the credibility of the witnesses and, on review, this Court will not reverse its credibility determinations absent an abuse of discretion. Id. at *505363. However, this Court is not bound to give the same deference to the orphans’ court conclusions of law. Id. Where the rules of law on which the orphans’ court relied are palpably wrong or clearly inapplicable, we will reverse the court’s decree. Id. Moreover, we point out that an abuse of discretion is not merely an error of judgment. However, if in reaching a conclusion, the court overrides or misapplies the law, or the judgment exercised is shown by the record to be manifestly unreasonable or the product of partiality, prejudice, bias, or ill will, discretion has been abused. Id.
In re Estate of Zeevering, 2013 WL 5366989,1-2 (Pa.Super.2013).
Herein, the orphans’ court credited Dr. Wignarajan’s assessment of the decedent’s mental acuity in October 2008 based on its credibility determinations regarding the testimony of other witnesses who established that mental state. There was ample evidence to support the orphans’ court’s decision that Mr. Smaling lacked testamentary capacity. He had late-stage dementia by the end of 2008, he did not know family and friends unless prompted, and, according to his internist, he was unable to comprehend the nature of his assets. The majority improperly relies upon a deposition that was rejected by the orphans’ court. Given other evidence of record and various admissions made by Ms. Khalil during that deposition, I believe that it is an improper exercise of appellate jurisdiction to reverse the orphans’ court’s finding regarding testamentary capacity.
Additionally, an examination of the complete deposition of Ms. Khalil establishes that it failed to indicate that Mr. Smaling possessed testamentary capacity on October 29, 2008. “Testamentary capacity exists when the testator has intelligent knowledge of the natural objects of his bounty, the general composition of his estate, and what he wants done "with it, even if his memory is impaired by age or disease, and the testator need not have the ability to conduct business affairs.” In re Bosley, 26 A.3d 1104, 1111-12 (Pa.Super.2011).
First, Ms. Khalil admitted that Appellant gave her all of the information about the alleged family dynamic among Mr. Smaling and his sons. While the deposition indicates that Mr. Smaling was aware he had two sons, Ms. Khalil never ascertained from Mr. Smaling, outside of Appellant’s presence, that he had absolutely no contact with his sons by 2008. The record establishes that Appellant’s statements to Ms. Khalil were false and that Mr. Smal-ing was in constant contact with William from 1999 until Mr. Smaling’s 2009 death. Mr. Smaling never corrected his wife’s false representations to the attorney. Thus, Ms. Khalil’s deposition did not prove that Mr. Smaling had an intelligent knowledge of the natural objects of his bounty.
Additionally, Ms. Khalil admitted on four occasions that she did not remember having any conversation with Mr. Smaling about the composition of his estate. Thus, her deposition failed to prove that he had an intelligent understanding in that regard. The majority has taken the answer to the leading question asked on page forty-five of the deposition out of context and has ignored Ms. Khalil’s myriad admissions that she could not recall asking Mr. Smaling anything about his assets. Ms. Khalil’s deposition does indicate that she went to great lengths to determine that Mr. Smaling knew he had sons and wanted to leave his assets to Appellant and her son. However, Appellant, as the majority acknowledges, was exercising undue influence over Mr. Smaling at the time. Further, this proof solely related to the final *506element of the three-part test at issue herein.
In my view, it was entirely within the prerogative of the orphans’ court to reject Ms. Khalil’s statement that she was sure that Mr. Smaling had testamentary capacity when he executed his will. Hence, I respectfully dissent from the majority’s ruling that Mr. Smaling had testamentary capacity on October 29, 2008.